UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

wee ee x
MARIA VILLAR, :

Plaintiff,

09-cv-7400 (JSR) (GWG)
-VO-
MEMORANDUM ORDER

CITY OF NEW YORK, et al.,

Defendants. :
Ce x

JED S. RAKOFF, U.S.D.d.

Yesterday, Susanne Toes of the New York Legal Assistance Group
(“NYLAG”) Clinic for Pro Se Litigants filed a Notice of Limited
Scope Appearance of Pro Bono Counsel on behalf of pro se plaintiff
Maria Villar.

Traditionally, federal courts have required that when an
attorney appears on behalf of a client, that attorney must
represent the client in all respects until judgment, unless
relieved by the Court. The Local Rules in this District continue
to embrace this approach. S.D.N.Y. Local Civ. R. 1.4 (“An attorney
who has appeared as attorney of record for a party may be relieved
or displaced only by order of the Court and may not withdraw from
a case without leave of the Court granted by order. Such an order
may be granted only upon a showing by affidavit or otherwise of
satisfactory reasons for withdrawal or displacement and the
posture of the case, including its position, if any, on the

calendar, and whether or not the attorney is asserting a retaining
or charging lien. All applications to withdraw must be served
upon the client and (unless excused by the Court) upon all other
parties.”); see also S.D.N.Y. Local Crim. R. 1.2 (“Once a notice
of appearance has been filed, the attorney may not withdraw except
upon prior order of the Court pursuant to Local Civil Rule 1.4.”).

In criminal cases, counsel is, of course, constitutionally
guaranteed, and limited-scope appearances are usually
ill-advised.! In civil cases, however, some commentators have
suggested that limited-scope representation may help mitigate
access-to-justice problems. See, ¢.g., A.B.A. Standing Comm. on
the Delivery of Legal Servs., An Analysis of Rules that Enable
Lawyers to Serve Self-Represented Litigants 2-3 (“With the input
of lawyers, self-represented litigants can benefit from getting
legal advice specific to their factual issues. . . . Additionally,
some self-represented litigants can optimize their outcomes if
they have a lawyer advocate their interests before the tribunal.
This may not be necessary for the entire litigation, but only for

a limited purpose. The added input from lawyers not only assists

 

1 To be sure, there are exceptions even in criminal cases. For
example, courts sometimes appoint counsel for the limited purpose
of advising a defendant regarding whether he should waive a
potential conflict involving his full-scope attorney. And in
certain post-judgment motions in criminal cases where defendants
hold no constitutional right to court-appointed counsel, such as
motions for sentence reduction under the First Step Act, limited-
scope representation can prove highly beneficial to the client and
the Court.
the litigants, but the courts, as well. The better the litigant is
prepared, the more efficiently the court operates. While judges
would no doubt prefer fully represented litigants, the choice in
most venues is a self-represented litigant who is well prepared or

one who is not.”); Alicia M. Farley, An Important Piece of the

 

Bundle: How Limited Appearances Can Provide an Ethically Sound Way

 

To Increase Access to Justice for Pro Se Litigants, 20 Geo. J.

 

Legal Ethics 563, 582-83 (2007) (describing the use of
limited-scope representation in Washington, D.C. landlord-tenant

disputes); James G. Mandilk, Attorney for the Day: Measuring the

 

Efficacy of In-Court Limited Scope Representation, 127 Yale lh.J.

 

1828 (2018) (based on review of every New Haven foreclosure case
during 16-month period, finding that homeowners represented by
limited-scope counsel on a single day had significantly better
outcomes, not only on the counseled motion(s) occurring that day
put also on their case as a whole, with a statistically significant
increase in the likelihood that they kept their homes).
Recognizing the potential benefits of limited-scope
representation for clients and for the courts, the American Bar
Association and the authors of many states’ ethical rules have
endorsed such arrangements, in appropriate circumstances. see,

e.g., A.B.A. Model Rules of Prof’1l Conduct, R. 1.2(c) (“A lawyer

 

may limit the scope of the representation if the limitation is

reasonable under the circumstances and the client gives informed
consent.”); N.Y. Rules of Prof’l Conduct, R. 1.2(c) (“A lawyer may
limit the scope of the representation if the limitation is
reasonable under the circumstances, the client gives informed
consent and where necessary notice is provided to the tribunal
and/or opposing counsel.”). Court systems have correspondingly
begun to amend their policies and procedures. E.g., W.D.N.Y. Local
Civ. R. 83.8(A) (1) (establishing a volunteer panel of pro bono
attorneys and providing that “[t]he presiding Judge may appoint
counsel for a specific limited purpose, such as for participating
in mediation pursuant to the Court’s Alternative Dispute
Resolution Plan, amending pleadings, conducting discovery,
drafting or responding to motions, or for any other purpose the
presiding Judge determines will serve the interests of justice”);
Administrative Order 285/16 (N.Y. Dec. 16, 2016) (“I declare it
the policy of the Unified Court System fof the State of New York]
to support and encourage the practice of limited scope legal
assistance in appropriate cases, and to encourage judges and
justices to permit attorneys to appear for limited purposes in
civil cases under certain] circumstances[.]”).

Indeed, while this District has not amended its Local Rules
to address limited-scope appearances, we, too, have launched
programs to appoint limited-scope counsel for pro se litigants in

certain cases. See Rebecca Price, From the Southern District of

 

New York, a Success Story: Limited-Scope Pro Se Program Provides
Access and Justice, A.B.A. Dispute Resolution Mag. 13 (Spring

 

2016), available at https://www.americanbar.org/content/dam/aba
/publications/dispute resolution magazine/spring2016/4 price_sou

thern district_ny.pdf; S.D.N.Y., Mediation/ADR, available at

 

https: //www.nysd.uscourts.gov/programs/mediation-adr (“In certain
cases the Court will appoint pro bono (free) counsel for pro se
(unrepresented) parties only for mediation. Any requests for
appointment of counsel should be made to the presiding judge.”).

Despite the potential benefits of limited-scope appearances,
one of the greatest risks of this practice is confusion. The
traditional model of full-scope representation sets clear
expectations for all involved regarding the durability of the
attorney-client relationship; limited-scope representation does
not. Therefore, for the sake of not only the limited-scope client
and lawyer, but also the client’s adversary, opposing counsel, and
the Court, it is imperative that the scope of the attorney-client
relationship be described with the utmost clarity.

This case illustrates the issue. Ms. Toes, complying with
the requirements of the New York Rules of Professional Conduct,
filed a notice on the docket informing the Court and opposing
counsel that she is appearing “for the limited purpose of providing
advice and representation in settlement negotiations, a settlement
conference and/or a mediation through the Southern District’s

Alternative Dispute Resolution Program.” ECF No. 95. While
reasonably detailed, this statement of the scope of representation
leaves room for interpretation. On the one hand, the Notice
appears to be overbroad because, read literally, it might mean
that Ms. Toes will represent Ms. Villar during any settlement
negotiations that might occur in this case (including, as an
extreme example, if Ms. Villar proceeds to trial but engages in
settlement negotiations during jury deliberations). On the other
hand, the Notice appears to be unduly restrictive because, read
literally, it might mean that if there are multiple settlement
conferences before Magistrate Judge Gorenstein, Ms. Toes would
only represent Ms. Villar at “a” singular such conference. This
is not to impugn Ms. Toes or NYLAG, who provide a valuable public
service and sought to comply with applicable ethical requirements
in a changing area of law. But this case illustrates the need for
greater specificity and clarity.

Accordingly, the Court construes the Notice to mean the

following and, so construed, enters Ms, Toes’s appearance:

e Ms. Toes will not represent Ms. Villar at any proceeding
before the undersigned.

e Ms. Toes will not prepare any filings to be submitted to the
undersigned.

e Ms. Toes will represent Ms. Villar at any and all settlement
conference (s) and/or mediation(s) that Magistrate Judge
Gorenstein may schedule, unless otherwise directed by the
undersigned or by Judge Gorenstein.

e Ms. Toes may file written submissions with Judge Gorenstein
regarding settlement.
® Although the Notice of Limited Appearance is not clear on
this point, the Court construes Ms. Toes’s representation to
be limited to settlement negotiations between Ms. Villar and
the defendants. To the extent Ms. Villar and Ms. Cronin, her
former attorney, engage in settlement communications
regarding plaintiff’s former counsel’s request for a charging
lien, Ms. Villar will proceed pro se in such negotiations.
Cf. Order, ECF No. 92, at 1 (“This settlement conference will
relate exclusively to settlement between Ms. Villar and
defendants. That is, it will not relate to the dispute
between Ms. Villar’s former attorneys and Ms. Villar
regarding the attorney lien. Any settlement conference as to
the attorney lien will be scheduled for another date in the
event a settlement is reached between Ms. Villar and
defendants.”).

e Finally, Ms. Toes will represent Ms. Villar in all
out-of-court settlement communications between Ms. Villar and
the defendants until (1) Judge Gorenstein terminates the
reference in this matter, (2) trial commences, or (3) the
case is terminated. For avoidance of doubt, the defendants
may communicate with Ms. Villar in connection with any matter
other than settlement negotiations (e.g., trial, Ms. Cronin’s
motion for a charging lien, the City’s motion to enforce the
putative prior settlement agreement) without needing to
involve Ms. Toes.

If Ms. Toes or Ms. Villar believes that this Memorandum Order
misconstrues the intended limited-scope relationship, they should
jointly call Chambers, with counsel for the City, on Monday, May
24. Once Ms. Toes has completed the representation, she must file
a notice so stating and serve it upon her client and opposing

counsel pursuant to Local Civ. R. 1.4.

SO ORDERED.
Dated: New York, NY QUA Re

May 21, 2021 JED’S. RAKOFF, U.S.D.J.

“LRTI BEEBE TTT ARIE ATO
